DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 in the reply filed on 11/24/2021 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of U.S. Patent No. 8,070,709. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a dialysis machine comprising a mechanically actuated piston . 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 8,900,174. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a dialysis machine comprising a mechanically actuated piston head that is configured to act on a flexible membrane.  Specifically, the machine is configured to run a leak test wherein a controller monitors a sensed position of the mechanically actuated piston while it applies force to the flexible membrane, such that the presence of a leak is determined if the membrane moves during the leak test).  The instant claims are substantially the same as those of the ‘174 patent, except that they are presented as an apparatus rather than a method. 


Allowable Subject Matter
Claims 1-10 would be upon filing of a Terminal Disclaimer to overcome the Double Patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The instant claims are drawn to a dialysis comprising a housing with a pump actuator housed thereon;
a fluid pumping cassette coupled operably to the housing and including a flexible membrane covering a pump chamber;
a mechanically actuated piston head provided by the pump actuator and positioned to extend towards and away from the fluid pumping cassette, the fluid pumping cassette positioned such that the flexible membrane of the fluid pumping cassette faces the piston head so that the piston head can push the flexible membrane into the pump chamber of the fluid pumping cassette to expel a fluid from the pump chamber; and 
a controller programmed to perform a leak test by monitoring a sensed position of the mechanically actuated piston head while the mechanically actuated piston head applies a force to the flexible membrane of the fluid pumping cassette.
The closest prior art is Childers (US 6,814,547), which teaches a membrane pump for use in peritoneal dialysis system, the pump comprising a mechanically actuated piston head that is configured to contact a flexible membrane for pumping fluid through a chamber defined by the membrane.  Childers, however, does not teach or suggest that the dialysis system comprises a controller programmed to perform a leak test by monitoring a sensed position of the mechanically actuated piston head while the mechanically actuated piston head applies a force to the flexible membrane of the fluid pumping cassette.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Childers to perform the claimed function.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781